Case 1:20-cr-O0080-RJA-JJM Document 34 Filed 07/17/20 Page 1of1
EKA ISTRI >
AQIS NIC
KO FILED CO
ky m PN
UNITED STATES DISTRICT COURT ( | JUL 17 2020 ’
WESTERN DISTRICT OF NEW YORK 5

  
  
 

 

 
    

  

 

Ay t/ F
Qk toewenu
UNITED STATES OF AMERICA TERN DiSTRICLO
v. , Ad _-Ce- fo
Courtland Renle rd _,
Defendant.

 

ORDER REGARDING USE OF VIDEO OR TELECONFERENCING
In accordance with the General Order issued on March 30, 2020, this Court finds:
[LX] mat the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation with

counsel; and

The proceeding(s) held on this date may be conducted by:

x] Video Teleconferencing

[ | Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

[cl the Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

| Other:

IT IS SO ORDERED. 4 ] '
/) ff P() ff
Date: FW ly Ile LOW ficthasd 4). [iedie.

HON. RICHARD J. ARCARA
SENIOR U.S. DISRICT JUDGE
